Citation Nr: 0113137	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Winston-Salem, 
North Carolina which denied service connection for PTSD.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand is required for 
additional development, as well as for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

The veteran contends that she has PTSD as a result of being 
sexually assaulted by three sergeants during her period of 
military service.  Thus, she maintains that service 
connection is warranted for PTSD.

The veteran's service medical records show that she was 
discharged from service due to emotional instability and an 
immature personality manifested by impulsivity, poor 
judgment, immature behavior and poor motivation to remain in 
the service.  However, these records do not show that she was 
diagnosed as having PTSD.  Nevertheless, the claims file 
includes VA outpatient treatment records which show that she 
has been diagnosed as having PTSD subsequent to her 
separation from service.

The United States Court of Veterans Appeals (Court) has held 
that VA has a special obligation to assist claimants with the 
development of their personal-assault PTSD claims.  Patton v. 
West, 12 Vet. App. 272 (1999).  In this regard, the Court 
noted that VA's Adjudication Procedure Manual M21-1 (Manual 
M21-1), Part III, 5.14(c) provides particularized 
requirements for the assistance that is to be given to 
veterans with PTSD claims based on assertions of personal 
assault.  These particularized requirements regard the 
development of "alternative sources" of information since 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  Manual M21-1, Part III, 
5.14(c)(5).  Alternative source includes testimonial 
statements from confidants such as family members or clergy, 
as well as evidence of substance abuse, pregnancy tests, 
and/or performance evaluations, among other things.

At the November 2000 hearing before the undersigned, the 
veteran testified that she told a retired sergeant major, her 
mother and her sister about her inservice sexual assault.  
While the RO and the undersigned have advised the veteran to 
attempt to obtain statements from individuals with whom she 
had discussed her inservice sexual assault as corroborating 
evidence, she has failed to do so.  As these statements would 
be useful in determining the outcome of the issue on appeal, 
the Board is of the opinion that the veteran should be 
afforded another opportunity to submit additional evidence 
which includes, but is not limited to, statements from the 
retired sergeant major, her mother and her sister.  Manual 
M21-1, Part III, 5.14(c); see also Patton, supra.

At the November 2000 hearing, the veteran also testified that 
she was receiving ongoing treatment for PTSD at the Durham VA 
Medical Center (MC).  Pertinent VA treatment records must be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed regarding 
the veteran's claim.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions, must be 
considered.  Any binding and pertinent 
court decisions that are subsequently 
issued also should also be considered.

2.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers who have 
treated her for PTSD.  After securing any 
necessary signed releases, the RO should 
request those records not already on 
file, to include records of treatment 
from the Durham VAMC.

3.  The RO should notify the veteran of 
the type of evidence, including 
statements from any alternate available 
sources of corroborating her alleged 
stressors, that would help establish her 
claim.  She should again be advised that 
this evidence may include, but is not 
limited to, statements from the retired 
sergeant major, her mother and her 
sister.

4.  If, and only if, it is determined 
that the veteran was exposed to a 
stressor or stressors in service, she 
should be afforded a VA psychiatric 
examination.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner should be completed, and 
the clinical findings and reasoning which 
form the bases of the opinions requested 
should be clearly set forth.  The 
examiner should then render an opinion as 
to whether it is at least as likely as 
not that the veteran currently has PTSD 
which resulted from the alleged sexual 
assault that took place during her period 
of military service.  It should be stated 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event (or events) experienced in 
service, pursuant to the diagnostic 
criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV).  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.

6.  The RO should then again consider the 
veteran's claim for service connection 
for PTSD.  If action taken remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).


